Wait, J.
There is no merit in this appeal.
The assignments of error allege abuse of judicial discretion in the denial of motions for new trial, but do not set out any facts indicating such abuse. It is unnecessary to discuss at length the well established law that a motion for new trial based upon newly discovered evidence is addressed to the sound discretion of the trial judge, and that denial of the motion does not establish abuse of discretion, even if the evidence alleged to be newly discovered might, if believed, justify a verdict of acquittal. Commonwealth v. Sacco, 259 Mass. 128, 137. Davis v. Boston Elevated Railway, 235 Mass. 482. Commonwealth v. Devereaux, 257 Mass. 391. Commonwealth v. Dascalakis, 246 Mass. 12, 32.
Here the evidence offered was the statement of a deceased person, which the judge might well regard as inadmissible in the trial of a criminal case in view of the language of this court in Hall v. Reinherz, 192 Mass. 52, 53; Commonwealth v. Wakelin, 230 Mass. 567, 575; and Commonwealth v. Stuart, 207 Mass. 563, 568, even if he, himself, believed it to have been made. For all that appears, he may have given no credence to the affidavit. He may well have thought it untrustworthy. In the absence of proof that the judge’s action was determined by his view of the admissibility of the evidence and of any assignment of error therefor, we need not pass upon that question. Nothing is set out nor is called to our attention which shows abuse of his discretionary power.

Order denying new trial affirmed.


Judgment on the verdict.